Case: 16-51203      Document: 00514017008         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-51203                                FILED
                                  Summary Calendar                           June 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROSARIO DIVINS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:08-CR-889-1


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       Rosario Divins, federal prisoner # 30034-280, seeks leave to proceed in
forma pauperis (IFP) on appeal from the denial of her motion for modification
of sentence. By moving to proceed IFP, Divins is challenging the district court’s
certification decision that her appeal was not taken in good faith because it is
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51203    Document: 00514017008     Page: 2   Date Filed: 06/02/2017


                                 No. 16-51203

      Divins does not address the district court’s reasons for denying her
IFP motion. When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); see also FED. R. APP. P. 28(a)(8). Thus, Divins’s motion to proceed IFP
is DENIED, and her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5TH CIR. R. 42.2.




                                       2